Exhibit 99.1 RAIT Financial Trust Announces Third Quarter 2016 Financial Results PHILADELPHIA, PA — November 3, 2016 — RAIT Financial Trust (“RAIT”) (NYSE: RAS) today announced third quarter 2016 financial results.All per share results are reported on a diluted basis. Highlights As part of RAIT’s capital recycling and debt reduction plan: - RAIT entered into an agreement with Independence Realty Trust, Inc. (“IRT”) to sell IRT’s external advisor and RAIT’s multi-family property management business to IRT for $43.0 million.Additionally, as part of the agreement, RAIT sold its IRT stock ownership position to IRT generating $62.2 million in gross proceeds. - RAIT sold twelve properties totaling $191.8 million for the nine-months ended September 30, 2016, excluding IRT property sales, and four properties for $125.9 million during the quarter ended September 30, 2016.RAIT generated $24.0 million in GAAP gains and $15.1 million of net proceeds for the nine-month period ended September 30, 2016, excluding IRT’s property sales. - RAIT’s indebtedness, based on principal amount, declined by $440.0 million during the nine-month period ended September 30, 2016. Financial results: - GAAP Earnings (loss) per share of $0.00 for the quarter ended September 30, 2016 compared to earnings (loss) per share of ($0.07) for the quarter ended September 30, 2015.GAAP Earnings (loss) per share of ($0.28) for the nine-months ended September 30, 2016 compared to earnings (loss) per share of $0.06 for the nine-months ended September 30, 2015. - Cash Available for Distribution (“CAD”) per share of $0.12 for the quarter ended September 30, 2016 compared to $0.20 for the quarter ended September 30, 2015.CAD per share of $0.37 for the nine-months ended September 30, 2016 compared to $0.59 for the nine-months ended September 30, 2015. - RAIT declared a third quarter dividend of $0.09 per common share on September 19, 2016. Scott Schaeffer, RAIT’s Chief Executive Officer, said, “During the quarter we continued to take advantage of strong markets in which to sell RAIT properties as part of our capital recycling and debt reduction plan. Though we remain selective with our loan originations we are on track to complete our sixth floating rate securitization during the fourth quarter of 2016.” IRT Management Internalization and Future RAIT Management Changes On September 27, 2016, RAIT entered into an agreement with IRT permitting IRT to internalize its management and separate from RAIT.The agreement provides for RAIT to sell IRT’s external advisor, a RAIT subsidiary, and assets making up RAIT’s multi-family property management business to IRT for $43.0 million. RAIT expects this sale to close (the “Internalization Closing”) by year end.Additionally, this agreement provided for RAIT to sell (the “IRT Stock Sale”) all of its shares of IRT common stock back to IRT.On October 5, 2016, the IRT Stock Sale occurred and IRT paid RAIT approximately $62.2 million for approximately 7.3 million shares of IRT common stock.
